Citation Nr: 0429948	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO decision that granted service 
connection and assigned an initial 30 percent evaluation for 
PTSD.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in May 2004.  

The Board notes that in a statement in support of claim (VA 
Form 21-4138), the veteran waived RO consideration of 
additional evidence and records submitted at this personal 
hearing.  

Additionally, the Board notes that where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2003) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

The veteran's inferred claim for TDIU and his higher initial 
rating claim for PTSD are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

VA will notify the veteran and his representative if further 
action is required on his part.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned a rating of 30 
percent for PSTD, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective on November 3, 1999, the date of receipt of 
the initial claim of service connection.  

The Board has considered whether since the initial rating, 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Also, VA is required to provide specific notice to claimants 
of the evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claim or his inferred claim for TDIU.  

Further, there are outstanding VA psychiatric treatment 
and/or counseling records.  In the hearing testimony, the 
veteran reported ongoing treatment for PTSD.  The file 
contains outpatient treatment records dated from January 2001 
to September 2003, but no records of recent treatment have 
been associated with the veteran's claims file.  VA is 
required to seek all relevant treatment records.  38 U.S.C.A. 
§ 5103A (West 2002).  

The veteran has complained of increased severity of his PTSD 
symptoms.  Although the veteran has been provided a VA 
examination in May 2003 to evaluate the severity of his 
service-connected PTSD disability, further examination is 
indicated in order to assess the veteran's current disability 
level.  

Finally, with respect to the veteran assertions regarding 
TDIU, further development is necessary to determine whether 
the veteran's claimed unemployability is due to his service-
connected disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO should provide the veteran with a VCAA 
notice letter pertaining to his increased 
rating claim for PTSD in accordance with 
the requirements of that act and 
applicable court decisions.  

2.  The RO should take appropriate steps 
to obtain any medical treatment records 
for the service-connected PTSD from VA 
for the period from September 2003 to the 
present.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note such review in the examination 
report.  The examiner should comment on 
the impact of PTSD on the veteran's social 
and occupational functioning, and report a 
global assessment of function score 
attributable, if possible, solely to PTSD.  
The examiner should be asked to express an 
opinion as to the degree of disability 
resulting from PTSD as evidenced by the 
record.  The examiner should also describe 
all symptoms of his PTSD and opine as to 
whether service-connected disability 
precludes the veteran from securing and 
following substantially gainful 
employment.  All indicated testing should 
be done in this regard.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative, if any, 
and afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




